WILLIAMS, Circuit Judge,
dissenting in part, concurring in part:
The majority holds that the district court’s apportionment of damages was not clearly erroneous. Part of its decision is based on its agreement with the district court that the Patricia and the Spica were not in a head-on situation and, therefore, Inland Navigational Rule 14, 33 U.S.C. § 2014 (1988), did not apply. Because I would hold that these findings are clearly erroneous, I respectfully dissent with respect to Part III and concur in Parts IV and V of the majority opinion.
Rule 14 provides, in part:
Unless otherwise agreed, when two power-driven vessels are meeting on reciprocal or nearly reciprocal courses so as to involve risk of collision each shall alter her course to starboard so that each shall pass on the port side of each other.
33 U.S.C. § 2014(a). This Rule applies from the moment the vessels are in sight of each other. See 33 U.S.C. § 2011 (1988). When there is any doubt as to whether a head-on situation exists, the vessels must assume that it does. Id. § 2014(c).
A head-on situation can be identified in two manners. First, a head-on situation ex-, ists “when a vessel sees the other ahead or nearly ahead and by night she [can] see ... both sidelights.... ”1 Id. § 2014(b). Second, a head-on situation also exists when the vessels have a bearing of up to one-point, or eleven and one quarter degrees. Ocean Foods Boat Co. v. M/V Tosca (In re Ocean Foods Boat Co.), 692 F.Supp. 1253, 1261 (D.Or.1988) (citing Bassett & Smith, Farwell’s Rule of the Nautical Road at 212 (6th ed. 1982)).2
The facts of this case clearly demonstrate that a head-on situation existed between the Spica and the Patricia. Waters, the Patricia’s mate, testified that he could see the Spica’s red and green sidelights from about twelve miles out until about two miles out. Furthermore, Waters noted that the vessels possessed the same bearing of about ten degrees at both sightings. Either of these facts alone is sufficient to establish a head-on situation under Rule 14.
The majority and the district court, however, have determined that, despite these facts, there was no risk of collision. First, the district court noted that “neither Waters nor Young ever believed that a head-on collision was imminent.” (J.A. at 18.) The existence of a risk of collision, however, is determined by an objective test instead of the subjective belief of the pilot. Ocean Marine Ltd. v. United States Lines Co., 300 F.2d 496, 498 (2d Cir.1962) (“the fact that the vessel under scrutiny did not perceive the need for care matters not at all”). Furthermore, it is not necessary for a collision to be imminent for a risk of collision to exist; a risk of collision may exist before there is actual danger. Id. at 499. Thus, the district court clearly erred in concluding that there was no risk of collision based on Water’s belief.
Second, the district court found that the fact that “Waters at one time saw both red and green lights of the Spica” was insuffi*200cient to bring Rule 14 into play. (J.A. at 18.) The district court’s finding that Waters only saw the Spica’s red and green lights “at one time” is clearly erroneous. As noted above, Waters testified that he saw the red and green lights when he first spotted the Spica and also when the vessels were within two miles of each other.
Waters’s testimony also establishes that the vessels maintained a constant bearing of approximately ten degrees while their range decreased. This fact demonstrates that a risk of collision existed. Ocean Foods Boat, 692 F.Supp. at 1259 (citing the constant-bearing-deereasing-range rule as one of the most fundamental navigation principles); William H. Tate, A Mariner’s Guide to the Rules of the Road 39 (2d ed. 1982) (hereinafter Mariner’s Guide) (“If the true bearing of a vessel remains nearly constant and the range is decreasing, the two vessels are on a collision course.”); John V. Noel, Jr., Knight’s Modern Seamanship § 24.1, at 570 (17th ed. 1984) (hereinafter Modem Seamanship) (same); see also 33 U.S.C. § 2007(d) (1988). A risk of collision also existed because the vessels each had other vessels in tow and were approaching at a close range. 33 U.S.C. § 2007(d)®.
Because a risk of collision existed, the Patricia had a statutory duty to turn to starboard and pass the Spica on her port side. Rule 14(a); Mariner’s Guide at 46; Modern Seamanship §§ 24.15-.16, at 579. This rule “should be obeyed early on to avoid the immediate risk of collision.” Modem Seamanship § 24.4, at 572. The Patricia, however, turned to port instead of starboard. This action violated her statutory duty under Rule 14; the fact that this turn may have placed her in a position to see the Spica’s green light did not alleviate her duty to abide by the Rule 14 requirement to pass the Spica on her port side.
See Modem Seamanship at § 21.7, 537 (“when two vessels are approaching each other so as to involve risk of collision, the original responsibilities under the law cannot be changed by the subsequent movements of either vessel”). Furthermore, because the Patricia made a “port turn ... when the two vessels were in close quarters and at a time when [the Patricia] could have taken other action to avoid a risk of collision,” her turn to port was a statutory violation and was therefore an act of negligence. Hellenic Lines Ltd. v. Prudential Lines, Inc., 730 F.2d 159, 165 (4th Cir.1984).
The district court, however, failed to appreciate that the' Patricia’s turn to port was an act of negligence, and thus did not attribute any liability to the Patricia for that turn. Because I view the Patricia’s violation of her statutory duty to turn to starboard as an act of negligence, I would reverse the district court’s judgment and remand for a reapportionment of damages.

. A vessel carries two sidelights, a red light on the port side and a green light on the starboard side. William H. Tate, A Mariner's Guide to the Rules of the Road 10 (2d ed. 1982). These lights are constructed so that each can only be seen from dead ahead or from the side on which the light is located. John V. Noel, Jr., Knight’s Modem Seamanship § 22.1(b), at 547 (17th ed. 1984).


. The majority distinguishes Ocean Foods Boat as not applying the general head-on rules in inland waters. Ocean Foods Boat, however, makes no such distinction between inland and international waters. In fact, Rule 14 has an identical counterpart in international waters. Compare 33 U.S.C. § 2014(a) (inland Rule 14) with 33 U.S.C. § 1602 (international Rule 14); see also Mariner's Guide at 103.